  Case 15-11772       Doc 42   Filed 10/15/18 Entered 10/15/18 17:35:14          Desc Main
                                Document     Page 1 of 13


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 In Re:
                                                    Case No. 1:15-bk-11772


 BRADLEY BLAINE SANDONA                             Chapter 13


                                                    Honorable Jack B. Schmetterer
                                Debtor(s)

                                   NOTICE OF MOTION

 To:      Ms. Marianne Lake
          JPMorgan Chase Bank, N.A.
          1111 Polaris Parkway
          Columbus, Ohio 43240

        PLEASE TAKE NOTICE that on November 14, 2018 at 10:00 a.m., the undersigned will
appear before the Honorable Jack B. Schmetterer at the Everett McKinley Dirksen United States
Courthouse, 219 South Dearborn Street, Courtroom 682, Chicago, Illinois and will then and there
present DEBTOR’S MOTION FOR AN ORDER OF CONTEMPT AGAINST JPMORGAN
CHASE BANK, N.A. AND FOR THE IMPOSITION OF SANCTIONS FOR THE
WILLFUL VIOLATION OF THE ORDER CONFIRMING PLAN AND ORDER OF
DISCHARGE, a copy of which is hereby served upon you.

Dated: October 15, 2018                                   /s/ Joseph Scott Davidson

                                                          Joseph Scott Davidson
                                                          Mohammed Omar Badwan
                                                          SULAIMAN LAW GROUP, LTD.
                                                          2500 South Highland Avenue
                                                          Suite 200
                                                          Lombard, Illinois 60148
                                                          +1 630-575-8181
                                                          jdavidson@sulaimanlaw.com
                                                          mbadwan@sulaimanlaw.com

                                                          Counsel for Bradley Blaine Sandona
  Case 15-11772      Doc 42     Filed 10/15/18 Entered 10/15/18 17:35:14          Desc Main
                                 Document     Page 2 of 13


                               CERTIFICATE OF SERVICE

        I, Joseph Scott Davidson, an attorney, hereby certify that on October 15, 2018,
DEBTOR’S MOTION FOR AN ORDER OF CONTEMPT AGAINST JPMORGAN
CHASE BANK, N.A. AND FOR THE IMPOSITION OF SANCTIONS FOR THE
WILLFUL VIOLATION OF THE ORDER CONFIRMING PLAN AND ORDER OF
DISCHARGE PLAN was filed with the Clerk of the Court of the United States Bankruptcy Court
for the Northern District of Illinois by using the CM/ECF system. I have mailed this document by
United States Postal Service Certified Mail, postage prepaid to:

Ms. Marianne Lake
JPMorgan Chase Bank, N.A.
1111 Polaris Parkway
Columbus, Ohio 43240

                                                           /s/ Joseph Scott Davidson

                                                           Joseph Scott Davidson
                                                           Mohammed Omar Badwan
                                                           SULAIMAN LAW GROUP, LTD.
                                                           2500 South Highland Avenue
                                                           Suite 200
                                                           Lombard, Illinois 60148
                                                           +1 630-575-8181
                                                           jdavidson@sulaimanlaw.com
                                                           mbadwan@sulaimanlaw.com

                                                           Counsel for Bradley Blaine Sandona
  Case 15-11772      Doc 42     Filed 10/15/18 Entered 10/15/18 17:35:14            Desc Main
                                 Document     Page 3 of 13


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 In Re:
                                                     Case No. 1:15-bk-11772


 BRADLEY BLAINE SANDONA                              Chapter 13


                                                     Honorable Jack B. Schmetterer
                                 Debtor(s)

     MOTION FOR AN ORDER OF CONTEMPT AGAINST TCF NATIONAL
    BANK AND FOR THE IMPOSITION OF SANCTIONS FOR THE WILLFUL
 VIOLATIONOF THE ORDER CONFIRMING PLAN AND ORDER OF DISCHARGE

          BRADLEY BLAINE SANDONA (the “Movant”) through counsel, SULAIMAN LAW

GROUP, LTD., moves for an order of contempt against JPMORGAN CHASE BANK, N.A. (the

“Respondent”), and for the imposition of sanctions for the willful violations(s) of the Order

Confirming Plan and Order of Discharge, and in support thereof, state as follows:

                           BACKGROUND AND JURISDICTION

          1.   This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157

and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

          2.   On April 11, 2012, the Movant executed a mortgage (the “Mortgage”) in favor of

the Respondent

          3.   The Mortgage secured the purchase of the Movant’s real property located at 1275

East Baldwin Lane, Unit 401, Palatine, Illinois 60074 (the “Property”).

          4.   The Mortgage secured the repayment of the indebtedness evidenced by a

promissory note in the amount of $123,397.00 (the “Note”).
  Case 15-11772       Doc 42     Filed 10/15/18 Entered 10/15/18 17:35:14             Desc Main
                                  Document     Page 4 of 13


       5.      On March 31, 2015, the Movant initiated a bankruptcy case in the Northern District

of Illinois by filing a petition for relief under Chapter 13 of the Bankruptcy Code [Doc. 1].

       6.      Simultaneously with the voluntary petition, the Movant filed his Chapter 13 plan,

which was subsequently amended on July 28, 2015. Each plan provided identical treatment of

Respondent’s claim, which was specifically identified in the following provision of in Special

Terms [as provided in Paragraph G]:

               “[Movant] is surrendering real property located at 1275 East Baldwin Lane,
               Unit 401, Palatine, Illinois 60074 to JPMorgan Chase Bank, N.A. in full
               satisfaction of its claims. Pursuant to 11 U.S.C. § 1322(b)(9), legal title to
               [1275 East Baldwin Lane, Unit 401, Palatine, Illinois 60074] shall vest in
               [Respondent] upon confirmation of [Movant’s] Chapter 13 Plan. The
               [Order Confirming Plan] shall constitute a deed of conveyance of [1275
               East Baldwin Lane, Unit 401, Palatine, Illinois 60074] when recorded with
               Cook County Recorder of Deeds.”

[Doc. 2] and [Doc. 21].

       7.      On April 8, 2015, Codilis & Associates, P.C. filed an Entry of Appearance and

Request for Notice on behalf of the Respondent [Doc. 11].

       8.      At no time did the Respondent object to the Movant’s Original or Modified Chapter

13 Plan.

       9.      On September 2, 2015, this Court confirmed the Movant’s July 28, 2015 Chapter

13 Plan [Doc. 26].

       10.     On September 4, 2015, this Court’s Order Confirming Plan was recorded with the

Cook County Recorder of Deeds.

       11.     At no time did the Respondent seek to appeal or vacate this Court’s Order

Confirming Plan.

       12.     Following the entry of this Court’s Order Confirming Plan, the Movant routinely

started to receive written communications from Chase regarding the Property.
  Case 15-11772       Doc 42     Filed 10/15/18 Entered 10/15/18 17:35:14            Desc Main
                                  Document     Page 5 of 13


       13.     These written communications included monthly statements relating to the

existence of the underlying debt as well as other communications. See Group Exhibit A.

       14.     In response to these communications, on July 19, 2017, Movant’s counsel

demanded – in writing – that the Respondent cease such activities. See Exhibit B.

       15.     Movant’s counsel’s demand did nothing to deter the Respondent from continuing

its pattern of sending periodic written communications to Movant regarding the Property.

       16.      On July 31, 2017, this Court entered an Order of Discharge for the benefit of the

Movant under 11 U.S.C. § 1328(a) [Doc. 36].

       17.     The Movant’s Order of Discharge removed, inter alia, any personal liability on the

indebtedness owed to the Respondent and secured by the Property. See Id.

       18.     The Respondent was served by first class mail and by electronic transmission with

a copy of that discharge order by the Bankruptcy Noticing Center. [Doc. 37]

       19.     No debt owing by the Movant to the Respondent was subsequently excepted from

the scope of that discharge order.

       20.     From March 7, 2017 to present-day, the Movant has received no less than eleven

(11) demands for payment from the Respondent related to the Property.

       21.     The Respondent’s failure to comply with the Movant’s confirmed Chapter 13 plan

and the Order of Discharge has caused the Movant to experience anxiety, confusion, and shock

consistent with believing that filing for relief under chapter 13 of the Bankruptcy Code was futile,

and that this pattern of harassing behavior would, in fact, continue.

       22.     Due to the continuing actions of the Respondent, the Movant has not received the

fresh start contemplated by the Bankruptcy Code.
  Case 15-11772       Doc 42     Filed 10/15/18 Entered 10/15/18 17:35:14             Desc Main
                                  Document     Page 6 of 13


                                      LEGAL STANDARD

       23.     “Courts have inherent and statutory powers to punish a party that fails to comply

with the terms of their orders, and to coerce compliance with such orders.” Baldwin Piano, Inc. v.

Deutsche Wurlitzer, GmbH, 2004 U.S. Dist. LEXIS 11145, 2004 WL 1323940 (N.D. Ill. 2004)

(citing United States v. Dowell, 257 F.3d 694, 698 (7th Cir. 2001)).

       24.     The court’s authority to enforce its orders, including a confirmation order or order

of discharge, under § 105(a) must necessarily include the ability to award fees to a debtor who is

forced to bring an action, and thus incur attorney’s fees, to compel a creditor’s compliance with

the binding plan and the order confirming the plan or discharge injunction.

       25.     Despite earlier cases to the contrary, the weight of authority from other circuits now

recognizes that the bankruptcy court has authority to enforce its own orders in core proceedings

by the power of both civil and criminal contempt. See Eck v. Dodge Chemical Company (In re

Power Recovery Systems, Inc.), 950 F.2d 798, 802 (1st Cir. 1991) (“It is well settled that the

bankruptcy courts are vested with contempt powers” – embraced the contempt power in general

and was not limited to civil contempt.)

       26.     Punitive sanctions, though imposed as punishment after the fact, nonetheless

enforce court orders by their very availability and the threat of their imposition for violations of

such orders.

       27.     To the extent that the Court’s authority herein rests solely on § 105(a), this matter

may be viewed as a contempt proceeding, partly civil and, to the extent it involves punitive

damages, partly criminal.
     Case 15-11772     Doc 42     Filed 10/15/18 Entered 10/15/18 17:35:14             Desc Main
                                   Document     Page 7 of 13


                                           ARGUMENT

I.        The Respondent willfully violated this Court’s Order Confirming Plan.

          28.   The commencement of a case under Chapter 13 of the Bankruptcy Code creates an

estate.

          29.   Such estate is comprised of all legal and equitable interests of the Movant in

property as of the commencement of the case and certain property of the kind specified that the

Movant acquires after the commencement of the case but before the case is closed, converted or

dismissed. 11 U.S.C. §§ 541, 1306.

          30.   The confirmation of a plan vests all of the property of the estate in the Movant, free

and clear of any claim or interest of any creditor provided for by the plan. 11 U.S.C. § 1327.

          31.   The contents of a Chapter 13 bankruptcy plan are regulated by § 1322. Subsection

(a), which is not at issue here, dictates what a plan “shall provide.” 11 U.S.C. § 1322(a).

          32.   Subsection (b) includes a list of permissive terms that “may” be included. 11

U.S.C. § 1322(b).

          33.   Subsection (b) specifies “the plan may provide for the vesting of property of the

estate, on confirmation of the plan, in the Movant or in any other entity.” 11 U.S.C. § 1322(b)(9).

          34.   The confirmation of a Chapter 13 bankruptcy plan is governed by 11 U.S.C. § 1325.

In re Andrews, 49 F.3d 1404, 1407 (9th Cir. 1995).

          35.   The bankruptcy court “shall confirm a plan” only if, with respect to each allowed

secured claim, one of the following three requirements are satisfied: (1) “the holder of such claim

has accepted the plan;” (2) the Movant’s payments to the creditor comply with certain standards

and the creditor retains its lien; or (3) “the Movant surrendered the property securing such claim

to such holder.” 11 U.S.C. § 1325(a)(5).
  Case 15-11772        Doc 42     Filed 10/15/18 Entered 10/15/18 17:35:14             Desc Main
                                   Document     Page 8 of 13


         36.    These requirements are stated in the disjunctive, so the plan need only satisfy one

of the three tests.

         37.    The Bankruptcy Code does not define the terms “surrender” or “vesting” for the

purposes of Chapter 13.

         38.    Nonetheless, “surrender” has been interpreted in this context as the movant’s

relinquishment of his or her right to the property at issue, such that the secured creditor is free to

accept or reject that collateral. In re Rosa, 495 B.R. 522, 523 (Bankr. D. Haw. 2013); see also In

re Arsenault, 456 B.R. 627, 629-30 (Bankr. S.D.Ga. 2011) (“surrender of encumbered property

leaves the secured creditor in control of the exercise of its remedies”).

         39.    Unlike surrender, “vesting … includes a present transfer of ownership.” In re Rosa,

495 B.R. at 523, 524; see also In re Gonzales, 512 B.R. 255, 259-61 (Bankr. C.D.Cal. 2014)

(although “there is very little case law discussing the meaning and impact of the vesting,” it

generally allows the Movant or other specified party, upon plan confirmation, to “take whatever

property rights [the Movant] had in the property when the case commenced”).

         40.    Accordingly, vesting is the mechanism that, in the context of real property, transfers

title.

         40.    A mortgagor ordinarily cannot compel a mortgagee to foreclose, and a mortgagor

cannot convey a property to the mortgagee unless the mortgagee accepts the conveyance.

         41.    This poses a serious problem for chapter 13 debtors who own property covered by

an owners’ association, such as a condominium unit, because as a matter of law, a debtor’s personal

liability for association dues continues postpetition so long as he maintains an equitable, legal, or

possessory interest in the property and is unaffected by his discharge.” Foster v. Double R. Ranch

Assoc. (In re Foster), 435 B.R. 650 (B.A.P. 9th Cir. 2010).
  Case 15-11772       Doc 42     Filed 10/15/18 Entered 10/15/18 17:35:14             Desc Main
                                  Document     Page 9 of 13


       42.     The Movant’s confirmed Chapter 13 plan provides that he will “surrender” the

Property to the Respondent

       43.     Unfortunately, however, to “surrender” means only that the Movant will make the

property available for the secured creditor – should it choose to do so – exercise its rights against

the collateral. Pratt v. General Motors Acceptance Corp. (In re Pratt), 462 F.3d 14, 18-19 (1st Cir.

2006); In re Gollnitz, 456, 456 B.R. 733, 736 (Bankr. W.D.N.Y. 2011) (“[T]ransfer requires both

the surrender of an interest and its acceptance.”)

       44.     Conversely, the Movant’s confirmed Chapter 13 plan also provides:

       Pursuant to 11 U.S.C. § 1322(b)(9), legal title to [1275 East Baldwin Lane, Unit
       401, Palatine, Illinois 60074] shall vest in [Respondent] upon confirmation of
       [Movant’s] Chapter 13 Plan. The [Order Confirming Plan] shall constitute a deed
       of conveyance of [1275 East Baldwin Lane, Unit 401, Palatine, Illinois 60074]
       when recorded with Cook County Recorder of Deeds.”

       45.     The Movant did not merely surrender the Property; the Movant also proposed that

title be vested in the Respondent. The Bankruptcy Code specifically authorizes such a provision:

       [T]he plan may … provide for the vesting of property of the estate, on confirmation
       of the plan or at a later time, in the movant or in any other entity….

       46.     The Respondent failed to object to the Movant’s plan.

       47.     The law does not establish a method for a secured creditor to formally accept a plan.

11 U.S.C. § 1325(a)(5)(A); Fed. R. Bankr. P. 3015 and 3018.

       48.     The overwhelming majority of courts hold that a secured creditor’s failure to object

may amount to acceptance of the plan, or at the least imply acceptance of the plan. See Andrews

v. Loheit (In re Andrews), 49 F.3d 1404, 1409 (9th Cir. 1995) (“Here, § 1325(a)(5) is fulfilled

because subsection (A) was satisfied when the holders of the secured claims failed to object. In

most instances, failure to object translates into acceptance of the plan by the secured creditor.”);

In re Szostek, 886 F.2d 1405, 1413 (3rd Cir. 1989) (“The general rule is that the acceptance of the
  Case 15-11772        Doc 42     Filed 10/15/18 Entered 10/15/18 17:35:14              Desc Main
                                   Document     Page 10 of 13


plan by a secured creditor can be inferred by the absence of a timely objection.”); In re James, 260

B.R. 498, 503 (Bankr. D. Idaho 201) (“The case law makes clear that if the holder of an allowed

secured claim provided for by a plan fails to object to confirmation of the plan, Section

1325(a)(5)(A) is satisfied …. [N]o objection has been received from the holders of any allowed

secured claims, and therefore Section 1325(a)(5)(A) has been satisfied.”)

        49.     It is reasonable to infer acceptance from lack of an objection if the secured creditor

has received adequate notice of the plan.

        50.     The clerk of court must give notice “by mail” to all creditors and other parties of

“the time fixed … for filing objections and the hearing to consider confirmation of a … chapter 13

plan.” Fed. R. Bankr. P. 2002(b). The notice “shall be addressed as such entity or an authorized

agent has directed in its last request filed in the particular case,” or, if the creditor has not filed

such a request, to “the address shown on the list of creditors or schedule of liabilities, whichever

is filed later.” Id. 2002(g).

        51.     Here, the clerk of court gave notice by mail to the Respondent. Whatismore, the

Respondent participated in this case through counsel.

        52.     Consequently, the Respondent received adequate notice of the plan, and its failure

to object translates acceptance of the plan.

        53.     Subsequently, the Respondent performed with willful disregard of the confirmed

plan as opposed to accepting the transfer of ownership, resulting in severe injury to the Movant.

II.     The Respondent willfully violated this Court’s Order of Discharge

        54.     This Court’s Order of Discharge “operates as an injunction against the

commencement or continuation of an action, the employment of process, or an act to collect,
  Case 15-11772         Doc 42     Filed 10/15/18 Entered 10/15/18 17:35:14              Desc Main
                                    Document     Page 11 of 13


recover or offset … as a personal liability of the debtor” any debt discharged under section 1328(a).

11 U.S.C. § 524(a)(2).

       55.       The purpose of this provision is reflected in the legislative history of the statute as

follows:

        The injunction is to give complete effect to the discharge and to eliminate any doubt
concerning the effect of the discharge as a total prohibition on debt collection efforts. This
paragraph has been expanded … to cover any act to collect, such as dunning by telephone
or letter, or indirectly through … harassment, threats of repossession and the like. The
change is ... intended to ensure that once a debt is discharged, the debtor will not be
pressured in any way to repay it.

           H.R. Rep. No. 595, 95th Cong., 1st Sess. 363-64 (1978); S. Rep. No. 959, 95th Cong., 2d

Sess. 80 (1978).

       56.       The United States Supreme Court has described the protection which a debtor

derives from the entry of a discharge order as one of the “[c]ritical features of every bankruptcy

proceeding….” Cent. Virginia Cmty. Coll. v. Katz, 546 U.S. 356, 363-64, 126 S. Ct. 990, 163 L.

Ed. 2d 945 (2006).

       57.        The discharge accomplishes a fundamental objective of a consumer bankruptcy

case – a “fresh start” that safeguards an individual debtor against pressure and harassment by a

creditor seeking satisfaction of a pre-existing debt.

       58.       Thus, “when a discharge injunction is violated, a debtor is denied one of the primary

benefits offered by the present bankruptcy system.” Mooney v. Green Tree Servicing, LLC, 340

B.R. 351, 358 (Bankr. E.D. Tex. 2006).

       59.       In order to prove an actionable violation of the discharge injunction under 11 U.S.C.

§ 524(a), a plaintiff must establish by clear and convincing evidence that a defendant: (1) knew of

the postdischarge injunction; and (2) intended the actions which violated the injunction.
  Case 15-11772       Doc 42     Filed 10/15/18 Entered 10/15/18 17:35:14            Desc Main
                                  Document     Page 12 of 13


       60.     The appropriate standard to apply to determine whether a violation of the post-

discharge junction was willful is for the court to focus not on the subjective intent of the alleged

violators, but rather on whether their conduct complied with the discharge order.

       61.     Notice of this Court’s Order of Discharge was sent to Respondent by the

Bankruptcy Noticing Center on August 2, 2017.

       62.     Accordingly, Respondent knew of Movant’s post-discharge injunction when taking

action to collect on Movant’s Loan.

       63.     The transmittal of no less than eleven (11) separate demands for payment by the

Respondent to the Movant in the post-discharge period constitute action(s) by the Respondent to

collect a debt as a personal liability of the Movant, and willful violation(s) of the post-discharge

injunction.
 Case 15-11772      Doc 42      Filed 10/15/18 Entered 10/15/18 17:35:14          Desc Main
                                 Document     Page 13 of 13


                                  RELIEF REQUESTED

      WHEREFORE, the Movant requests the following relief:

      A.     find that the Respondent willfully violated this Court’s Order Confirming Plan;

      B.     find that the Respondent willfully violated this Court’s Order of Discharge;

      C.     compel the Respondent to modify and realign Respondent’s loan file to conform to

             the Movant’s confirmed Chapter 13 Plan;

      D.     enjoin the Respondent from committing future violation(s) of this Court’s Order

             Confirming Plan;

      E.     enjoin the Respondent from committing future violation(s) of this Court’s Order of

             Discharge;

      F.     award actual, and punitive damages, and costs and attorneys’ fees; and

      G.     award any other relief deemed appropriate and equitable.

Dated: October 15, 2018                                   Respectfully submitted,

                                                          /s/ Joseph Scott Davidson

                                                          Joseph Scott Davidson
                                                          Mohammed Omar Badwan
                                                          SULAIMAN LAW GROUP, LTD.
                                                          2500 South Highland Avenue
                                                          Suite 200
                                                          Lombard, Illinois 60148
                                                          +1 630-575-8181
                                                          jdavidson@sulaimanlaw.com
                                                          mbadwan@sulaimanlaw.com

                                                          Counsel for Bradley Blaine Sandona
